Title: To John Adams from Seth Hunt, 20 August 1819
From: Hunt, Seth
To: Adams, John


				
					Sir,
					New York. Aug. 20 1819
				
				It is very important to shew the Death of Peter Harrison, the Brother of Joseph Harrison who was Collecter of the Customs at Boston previous to the American Revolution—The said Peter is supposed to have been killed in one of those dreadful Scenes that preceded the Revolution.  From your high standing at Boston & your intimate acquaintance with the principal Inhabitants of the Town & with the Events of that time. I presume that you are more likely than any other Gentleman now living to have knon the Collecter and his Brother Peter Harrison & the time, place & circumstances of his Death—I take the liberty therefore Earnestly to request that you will favor me with Such information as your recollection will Enable you to give in relation to the Said Peter Harrisons death—The difficulty of ascertaining the fact of Peter Harrisons death in any other way than by application to Gentlemen whose age & standing at Boston would have been likely to have brought them in quarters with the Family of the Collecter Harrison with whom his Brother Peter is supposed to have lived—& the importance of the object—will I flatter myself will be deemed by you as a sufficient apology for the trouble which this Inquiry may occasion you.  I have the Honor to be / with the highest Respect / and veneration / Your Obt Servant
				
					Seth Hunt
				
				
			